NUMBER 13-14-00157-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL BOLIVAR,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                       ORDER ABATING APPEAL
              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam


      This cause is before the Court on appellant’s motion to dismiss counsel and

proceed pro se. Appellant’s court-appointed counsel filed a brief on December 10, 2014.
Appellant states that counsel filed the brief without consent and has failed to

communicate.

       The Court, having considered appellant's pro se motion and the appellant's

apparent desire to proceed on appeal without the benefit of counsel, is of the opinion that

the appeal should be abated in accordance with Hubbard v. State, 739 S.W.2d 341 (Tex.

Crim. App. 1987).     The trial court is ordered to immediately conduct a hearing to

determine if appellant desires to proceed pro se. The trial court is required to make the

appellant aware of the dangers and disadvantages of self-representation and to develop

evidence as to whether appellant's apparent decision to relinquish the obvious benefits

associated with having appointed appellate counsel and to proceed pro se is knowingly

and intelligently made.

       The trial court is further ordered to make appropriate findings and

recommendations and forward a transcription of the hearing to this Court within fifteen

days from the date of this order. If the trial court finds that appellant knowingly and

intelligently waives his right to counsel in compliance with TEX. CODE CRIM. PROC. art.

1.051(g), then the trial court shall make a copy of the clerk’s record and reporter’s record

available to appellant so that he can file his brief. Appellant’s brief shall be filed thirty

days from the date he receives the record.

       Appellant’s motion to dismiss counsel and to proceed pro se is CARRIED WITH

THE CASE pending receipt and review of the trial court’s findings and conclusions on

remand. Furthermore, appellant’s motion to abate and supplement the clerk’s record,

motion to abate and enter findings of fact and conclusions of law, and motion to abate for




                                             2
an evidentiary hearing on appellant’s pro se motion for new trial are DENIED.   The

appeal is ordered ABATED.

                                                         PER CURIAM



Delivered and filed the
11th day of March, 2015.




                                        3